Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 2, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153099 & (44)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  LANSING PARKVIEW, LLC,                                                                                   Joan L. Larsen,
           Plaintiff/Counter-Defendant-                                                                              Justices
           Appellee,
  v                                                                SC: 153099
                                                                   COA: 328507
                                                                   Ingham CC: 13-000723-CK
  K2M GROUP, LLC and DON L. KESKEY,
           Defendants/Counter-Plaintiffs-
           Appellants,
  and
  K2M GROUP, LLC and DON L. KESKEY,
           Third-Party Plaintiffs-Appellants,
  v
  LANSING PARKVIEW, LLC, JOEL L.
  FERGUSON, and ROBERT REID,
           Third-Party Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 18, 2015 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 2, 2016
         p0301
                                                                              Clerk